DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/1/20 was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Drawings
The drawings were received on 7/1/20.  These drawings are objected to.
Figures 1, and 3-5 is/are objected to because they contain cross-sectional views without indicating the plane upon which the sectional views are taken as required by 37 CFR 1.84 (h)(3). 
Claim Objections
Claims 2-12 is/are objected to because of the following informalities:
Claims 2-8, 10, and 12: replace “Claim 1” with ---claim 1---.
Claims 4 and 6: replace “The Applicator” with ---The applicator---. 
Claim 9: replace “Claim 8” with ---claim 8---. 
Claim 11: replace “Claim 2” with ---claim 2---.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1: recites in the first lines “notably a product for making up the eyelashes and/or eyebrows, such as mascara”; however, the language “notably” makes it unclear if the claim is requiring the words that follow and the term “such as” makes it further unclear if the “mascara” is required by the claim or not. Clarification or correction is requested. 
Claims 3 and 7: each recites “that corresponds preferably to the longitudinal axis”; however, the language “preferably” makes it unclear if the words that follow are actually required by the claim or not. Clarification or correction is requested.  
Claim 9: recites “preferably around 60o”, but the language preferably makes it unclear if this angle is required by the claim or not. Clarification or correction is requested.  
Claim 12: recites “notably a product for making up the eyelashes and/or eyebrows, such as a mascara”; similar to claim 1, this language is unclear for the same reasons outlined above. Clarification or correction is requested.  
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 and 11-12, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 20070204875).
Claims 1-2 and 12: Kim discloses a device (see Fig 1) for packaging and applying mascara [0045-0046] which is a cosmetic product for eyelashes, the device comprising: a container (5) [0045] containing the mascara [0045-0046]; and an applicator (1) for applying the mascara [0045-0046], the applicator comprising: a gripping member (6); a stem (2) extending along a longitudinal axis and having, along the longitudinal axis a first end secured to the gripping member (6, see Fig 1) and a second opposite end; an applicator member (3+4) for applying the mascara, the applicator member secured to the second end of the stem (see Fig 1) and the applicator member comprising: a brush (3) comprising a core (21) and bristles (7) that are held by the twisted core [0048] in a portion of the core bearing the bristles (see Figs 1-2), the bristles having free ends (7) that define an envelope surface; and a comb (4) having a plurality of application elements in the form of comb teeth [0054] borne by a holder (40, see Figs 1-2). The holder of the comb and the stem are joined together making one piece when assembled (see Fig 1).  
Claim 3: Kim discloses the core (21) of the brush (3) extending along a longitudinal axis that corresponds to the central longitudinal axis of the stem (see Figs 1-3) and the holder (40) of the comb (4) extends along a longitudinal axis that runs parallel to the longitudinal axis of the core (see Figs 1-3 & 5). 
Claim 4: Kim discloses the stem (2) having an outer peripheral surface (see Figs 1-3 & 5) and the holder (40) of the comb (4) has an interior face oriented towards the core (21) of the brush (see Fig 5) and an opposite outer face (41) bearing the application elements, or teeth, (see Figs 2 & 5) and the outer face bearing the application elements, or teeth, is substantially flush with the outer peripheral surface of the stem (see Fig 1). 
Claim 5: Kim discloses the core (21) of the brush (3) having an upper portion without bristles (see Fig 2) that is held inside a housing (42) provided at the second end of the stem (see Figs 1-2) in order to fasten the brush to the stem (see Figs 1-2). 
Claim 6: Kim discloses the holder (40) of the comb having a first end (top of 40 where 42 is located in Fig 2) joined to the stem (see Fig 1) and a second opposite free end (where 43 is located, see Figs 1-2). 
Claim 7: Kim discloses the core (21) of the brush (3) extending along a longitudinal axis that corresponds to the central longitudinal axis of the stem (see Figs 1-3) and the portion of the core bearing the bristles (7) has a length measured along its longitudinal axis that is equal to the length of the comb [0054] (see Fig 1) measured along the longitudinal axis (see Fig 1). 
Claims 8-9: Kim discloses the envelope surface of the brush having a longitudinal groove (31, see Fig 3) in which the holder of the comb (40) extends (see Fig 5) and the groove is longitudinally continuous (see Figs 2-3 & 5) and extends in cross section through an angular range of 30-120o [0049], which overlaps with and almost entirely encompasses the claimed range of 10-90o. 
Claim 11: Kim discloses the envelope surface having a cross section defining an outer contour (see Figs 3 & 5), the teeth of the comb each having a first end secured to the holder (40, see Fig 2) and a free second end situated substantially at the outer contour of the cross section of the envelope surface (see Fig 5) in the portion of the core bearing the bristles (see Figs 1-3 & 5). 
Claim(s) 1-2, 5, 7-8, and 10-12, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neuner (US 6408857).
Claims 1-2 and 12: Neuner discloses a device for applying mascara (Col 1, 5-10) comprising: a container (5) of mascara (Col 1, 5-10 & Col 3, 15-30) and an applicator (see Figs 1 & 13) for applying mascara (Col 1, 5-10), the applicator comprising: a gripping member (9, Fig 14; Col 3, 15-30); a stem (8, Figs 1 & 14; Col 3, 15-30) extending along a longitudinal axis and having along said longitudinal axis, a first end secured to the gripping member (see Fig 14; Col 3, 15-30) and a second opposite end secured to an applicator member (2, see Figs 1 & 14). The applicator member (2) comprising: a brush (6) comprising a twisted core (10) holding a plurality of bristles (12) with the bristles having a free ends defining an envelope surface (see Fig 13) and a comb (4) having a plurality of application elements (40) in the form of teeth (Col 4, 5-11) borne by a holder (32) and wherein the holder of the comb, the core of the brush, and the stem are formed together and made into one piece when the device is assembled (see Fig 1 & 14). 
Claim 5: Neuner discloses the core of the brush having a portion (30, Fig 1) without bristles that is held inside a housing (see Fig 1) provided at the second end of the stem in order to fasten the brush to the stem (see Fig 1). 
Claim 7: Neuner discloses the core of the brush extending along a longitudinal axis that corresponds to the longitudinal axis of the stem since they are parallel and “corresponds to” is broad and does not require the two be collinear. The portion of the core bearing the bristles has a length measured along its longitudinal axis that is greater than the length of the comb (see Fig 1) measured along the same longitudinal axis. 
Claim 8: Neuner discloses the envelope surface having a longitudinal groove in which the holder of the comb extends (see Figs 1 & 13). 
Claim 10: Neuner discloses the brush having an angular portion that extends along the longitudinal axis that is situated in line with the comb (see Figs 1 & 13) and in which the bristles are diverted by the comb (Col 6, 13-33) because Neuner states that the brush can include bristles extending into the interior of the loop (Col 6, 25-33), which would result in the comb diverting the bristles such that the cross section of the brush has a greater bristle density at its bottom lateral edges than around the rest of its circumference (see Fig 13). 
Claim 11: Neuner discloses the envelope surface having a cross section defining an outer contour (see Fig 13), the teeth (40) of the comb each having a first end secured to the holder (see Fig 13) and a free second end with the free ends of the teeth of the comb protruding beyond the outer contour of the cross section of the brush envelope surface (see Fig 13). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772